Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 18, 2022

                                     No. 04-22-00743-CR

                             Sylvia COVARRUBIAS-MONTES,
                                        Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the 365th Judicial District Court, Maverick County, Texas
                           Trial Court No. 20-11-08163-MCRAJA
                      Honorable Amado J. Abascal III, Judge Presiding


                                        ORDER
        The reporter’s record was due November 10, 2022. On that day, the reporter filed a notice
of late record requesting a forty-five day extension of time to file the record. We grant in part
the motion and order Patricia Salinas to file the reporter’s record by December 12, 2022. See
TEX. R. APP. P. 35.3(c) (stating court of appeals must not grant extension exceeding thirty days
in ordinary appeal).




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2022.



                                                    _________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court